Citation Nr: 9914566	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-10 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for lymphocytic 
leukemia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
presented to reopen a previously denied claim for service 
connection for lymphocytic leukemia.  The veteran filed a 
timely notice of disagreement, initiating this appeal.  

This claim was originally presented to the Board in November 
1997, at which time it was remanded for additional 
evidentiary development.  It has now been returned to the 
Board.  


FINDINGS OF FACT

1.  In an October 1991 RO rating decision, the veteran was 
denied service connection for lymphocytic leukemia; in the 
absence of a perfected appeal, this decision is final.

2.  New and material evidence, consisting of a private 
doctor's statement, has been submitted by the veteran.  

3.  The veteran has submitted a plausible claim for service 
connection for lymphocytic leukemia.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to warrant 
reopening the veteran's claim for service connection for 
lymphocytic leukemia.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp 1998); 38 C.F.R. § 3.156 (1998).  

2.  The veteran has submitted a well grounded claim for 
service connection for lymphocytic leukemia.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an October 1991 RO rating decision, the veteran was denied 
service connection for lymphocytic leukemia.  The RO found no 
evidence that the veteran's lymphocytic leukemia resulted 
from a disease or injury incurred in or aggravated by 
service.  He did not file a timely notice of disagreement, 
and this RO decision became final.  

In December 1993, the veteran filed an application to reopen 
his claim for service connection for lymphocytic leukemia, 
contending this disability resulted from exposure to benzene, 
yellow chromite, and red lead in service.  In August 1994, he 
filed in support of his application a medical opinion 
statement from his private doctor, A.R.B., M.D.  Dr. B. 
stated that he is currently treating the veteran for chronic 
lymphocytic leukemia.  Furthermore, an increased risk of 
lymphocytic leukemia exists for people exposed to those 
chemicals the veteran claims.  

The RO considered the veteran's proffered evidence, and in an 
April 1996 rating decision, found no new and material 
evidence had been submitted with which to reopen his claim.  
The veteran filed a December 1996 notice of disagreement 
regarding this determination, and was sent a January 1997 
statement of the case.  He then filed a February 1997 VA Form 
9 substantive appeal.  He also requested a personal hearing 
before a member of the Board.  

At his personal hearing in August 1997, the veteran testified 
that in his work overhauling naval vessels at the shipyard, 
he came into extensive contact with benzene, red lead-based 
paints, and yellow chromite.  He was not provided with any 
protective equipment, and at the end of each day, his eyes 
and throat burned from the chemical exposure.  Also at his 
hearing, the veteran submitted copies of medical journal 
articles discussing a possible link between occupational 
exposure to benzene and other solvents, and lymphocytic 
leukemia.  

This claim was originally presented to the Board in November 
1997, at which time it was remanded for additional 
evidentiary development.  The RO secured additional medical 
evidence as indicated by the veteran, and the claim was 
returned to the Board.  


Analysis
I. New and material evidence

The veteran seeks to reopen a service connection claim for 
lymphocytic leukemia.  He has previously applied for, and was 
denied by the RO in October 1991, service connection for such 
a disability.  In the absence of a timely appeal, this RO 
decision is final, and may not be reconsidered.  The claim 
may be reopened if new and material evidence is added to the 
record.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (1998).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1998); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1998).

In support of his application to reopen his claim, the 
veteran has submitted the statement of his private doctor, 
A.R.B., M.D.  Dr. B. stated that he is currently treating the 
veteran for chronic lymphocytic leukemia.  The doctor also 
stated that an increased risk of lymphocytic leukemia exists 
for people exposed to certain industrial chemicals, as the 
veteran claims.  This evidence is clearly new, because it was 
received subsequent to the prior final denial, and it is not 
cumulative or redundant of any other evidence of record.  
Additionally, this statement is material, because it goes 
right to the RO's basis for the October 1991 denial; i.e., it 
presents evidence of a possible link a disease or injury 
incurred in service and the veteran's current disability of 
lymphocytic leukemia.  As such, the August 1994 medical 
opinion letter "bears directly and substantially on the 
specific matter under consideration," and is material within 
the meaning of 38 C.F.R. § 3.156 (1998).    

In conclusion, new and material evidence has been submitted 
to reopen the claim for service connection for lymphocytic 
leukemia, and the 1991 RO decision is reopened.  It follows 
that the claim should be considered anew.  


II.  Well Groundedness

As the U. S. Court of Appeals for Veterans Claims (Court) has 
noted, once the VA makes a finding that new and material 
evidence has been submitted, it must then determine if the 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999).  "[A]bsent 
a well-grounded claim, the adjudication process must come to 
a screeching halt despite reopening," according to the 
Court.  Id. at 206 (citing Epps v. Gober, 126 F.3d 1464, 1468 
(Fed.Cir. 1997) cert. denied, sub nom. Epps v. West, -- U.S. 
-- (1998)).  

In response to the Court's directive, consideration must be 
given to whether the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  In that regard, the 
veteran has submitted testimony of in-service exposure to 
benzene, chromite, and lead, with subsequent burning of the 
eyes and throat.  Despite his status as a layperson, the 
veteran's testimony concerns easily-observable symptoms and 
is not inherently incredible; thus, it will be accepted as 
true for the purposes of determining well groundedness.  
Bruce v. West, 11 Vet. App. 405, 410 (1998); Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Next, the veteran has 
submitted medical evidence, consisting of Dr. A.R.B.'s 
statement, of both a current disability and a possible nexus 
between said disability and a disease or injury incurred in 
service.  This statement must also be accepted as true for 
the purposes of determining well groundedness.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Thus, the veteran has 
submitted sufficient evidence of a well grounded claim, and 
additional adjudication may be afforded him.  Winters, supra; 
Caluza v. Brown, 7 Vet. App. 498 (1995).  


ORDER

The veteran having submitted new and material evidence, the 
petition to reopen his claim for service connection for 
lymphocytic leukemia is granted.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran having submitted a well grounded claim, his claim 
should be considered on the merits.  However, the Board may 
not address in its decision a question that had not been 
addressed by the RO without consideration as to whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Thus, this claim must be remanded to allow the 
RO to consider the issue of service connection for 
lymphocytic leukemia on the basis of all evidence of record, 
both old and new.  

In his December 1993 application to reopen his claim, the 
veteran stated he has filed a claim for Social Security 
benefits; because the VA's duty to assist the veteran 
includes obtaining any Social Security medical records, such 
an inquiry must be made.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

In light of the above, this claim is remanded for additional 
development:

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.  This 
must include the medical records 
considered by the Social Security 
Administration, if available.  If these 
records are not available, the RO should 
so state for the record.  

2.  After completion of all requested 
development, including a medical 
examination, if deemed necessary, the RO 
should review the veteran's claim for 
service connection for lymphocytic 
leukemia.  If the actions taken remain 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

